Citation Nr: 1751940	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative joint disease of the right knee.

5.  Entitlement to service connection for headaches, decreased concentration, memory loss, muscle aches, joint pains, and fatigue, to include as due to an undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine (claimed as lumbar strain).

7.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right knee prior to February 14, 2007.

8.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee on or after February 14, 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 (service connection claims) and August 2008 (initial evaluation claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a November 2009 rating decision, the RO increased the evaluation for the right knee disability to 10 percent, effective from February 14, 2007.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above (to exclude the period of temporary total evaluation).  AB v. Brown, 6 Vet. App. 35 (1993).  In a May 2010 rating decision, the RO assigned a temporary 100 percent evaluation for the right knee disability effective from January 5, 2010, based on convalescence following surgery, continuing the 10 percent evaluation effective from April 1, 2010.  See 38 C.F.R. § 4.30 (2017).  The Veteran did not express disagreement with that determination.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2007, and a hearing was held before the undersigned Veterans Law Judge at the RO in January 2012.  Transcripts of both hearings are of record.  See also January 2012 report of general information (Veteran withdrew request for additional DRO hearing).  The Veteran submitted additional evidence on the day of the Board hearing, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  The undersigned Veterans Law Judge also held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter. 

In a March 2013 decision, the Board denied a claim for service connection for a cervical spine disorder and remanded the above claims, as well as a claim for service connection for a heart disorder, to include as due to an undiagnosed illness, for further development.  The case has since been returned to the Board for appellate review.

While the case was in remand status, the Veteran reported to the August 2014 VA Gulf War examiner that he wanted to withdraw the heart disorder claim because he did not have a current heart disorder; he signed a written statement to that effect that was forwarded by the examiner to the RO.  See August 2014 written statement.  The RO accepted that submission as a withdrawal of the heart disorder claim and readjudicated and recertified the remaining claims to the Board.  The Board finds that the determination made by the RO is consistent with the content of the Veteran's submission.

The Board also notes that the Veteran initiated an appeal as to the denial of a request to reopen the cervical spine disorder claim in a January 2014 rating decision; however, he did not perfect an appeal as to that issue following issuance of the May 2015 statement of the case.

In addition, the Board notes the Veteran was previously represented by David Huffman, a private attorney.  See June 2005 VA Form 21-22a; March 2013 Board decision.  A January 2012 VA Form 21-22a for private attorney Barbara Kuhl limited her representation of the Veteran to the Board hearing and indicated that representation was to revert back to Mr. Huffman following the hearing.  In an April 2017 letter, the Board informed the Veteran that Mr. Huffman was no longer accredited to represent claimants before VA and that he could seek other representation or proceed without representation.  In a response that same month, the Veteran indicated that he wished to proceed without representation (pro se).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

Regarding the claim for a psychiatric disorder, the July 2014 VA examiner determined that the Veteran did not meet the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria for a PTSD diagnosis.  In so finding, the examiner considered the Veteran's report of participating in reconnaissance patrols while he was in Saudi Arabia and appears to have found that this event was a stressor related to the Veteran's fear of hostile military or terrorist activity.  The examiner also considered the Veteran's report of the claimed stressor while he was a training officer and had to inform the wife of a lieutenant that he was killed; however, as discussed in the prior remand, the Veteran has not provided sufficient details regarding the second stressor so as to permit attempts at verification.
A mental disorder diagnosis must conform to the DSM-IV (Fourth Edition), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  The July 2014 VA examination was based on consideration of the DSM-5; however, since this case was certified to the Board prior to that time, the Veteran may still establish service connection based on a DSM-IV diagnosis.  Based on the foregoing, and given the Veteran's documented in-service complaints and psychiatric disorder diagnoses in the private evaluation performed shortly before the July 2005 claim, as detailed in the directives below, another VA examination and medical opinion are needed.  The examiner will also be able to clarify whether the Veteran's reported decreased concentration and memory loss are symptoms of a diagnosed psychiatric disorder.

Regarding the sinusitis claim, the July 2014 VA examiner initially determined that, if the pending sinus scan was negative: (1) there was no sinus issue and (2) in the face of negative allergy testing, the condition was described at best as a non-specific rhinitis.  The examiner indicated that he doubted the Veteran's Gulf War exposures were the causal agent, as the problem should have cleared after his removal from that environment.  In a May 2015 clarifying opinion following review of the testing, the examiner noted that the cat scan demonstrated mild rhinitis changes with ethmoid changes likely secondary, and he confirmed the diagnosis of non-specific rhinitis.  Although the examiner addressed questions related to the current sinusitis/rhinitis disorder, it is unclear if he considered the complete history of the development of the disorder, including the Veteran's reports of progressively worsening symptoms since he returned from his deployment.  It also appears that the examiner attempted to review the prior sinus private treatment records ("sinus films"), but was unable to locate them.  Based on the foregoing, an additional VA medical opinion is needed.

Regarding the left knee claim, the April 2007 VA Gulf War examination shows a diagnosis of left knee degenerative joint disease based on x-ray results without an etiology opinion.  The Veteran was afforded another VA Gulf War examination in August 2014 in response to the Board's prior remand.  The VA examiner determined that it was less likely as not that the diagnosed disorders (left quadriceps tendon avulsion and x-ray evidence of slightly progressive very mild left knee tricompartmental degenerative changes with ancillary findings suggesting a remote distal quadriceps injury) were caused by exposure to environmental hazards during the Veteran's Gulf War deployment.  In so finding, the examiner indicated that the left knee diagnosis post-dated his military service by more than five years and that the Veteran admitted that his left knee injury occurred while running after service.  

In a May 2015 clarifying opinion, the examiner determined that the left quadriceps tendon avulsion that occurred in 2001 per the Veteran's report was less likely as not due to or aggravated by his service-connected right knee disability.  In so finding, the examiner explained that she found no sound evidence in the medical literature to support a causal relationship and that medical studies showed that it was unlikely that conditions or injuries affecting one knee would have any substantial impact on the opposite knee, unless the condition resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, considerable leg length discrepancy, or a chronically abnormal gait pattern.  The examiner noted that the Veteran admitted that his left knee problem was associated with an injury sustained while he was running and that, during his account of the event, he did not suggest that the right knee was involved at all.

Although the August 2014/May 2015 examiner addressed questions related to the current left knee disorders and appears to attribute them to post-service circumstances, it is unclear if she considered the complete history of the development of the disorder, including the Veteran's in-service duties as a Ranger and his 1974 left quadriceps strain.  Based on the foregoing, an additional VA medical opinion is needed.

Regarding the claim for service connection for headaches, decreased concentration, memory loss, muscle aches, joint pains, and fatigue, the Veteran has contended that these problems started during or shortly after his deployment to Saudi Arabia.  He has also contended that he has had symptoms of an undiagnosed illness for years.  See, e.g., October 2008 substantive appeal; January 2012 Bd. Hrg. Tr. at 37-42.  

Following the April 2007 VA Gulf War examination, the diagnoses were migraine headaches per Veteran's history; fatigue per Veteran history that did not meet the criteria for chronic fatigue syndrome; left and right shoulder degenerative joint disease; and left knee degenerative joint disease.  The examiner indicated that one etiology for the Veteran's fatigue was probably his insomnia that he had been experiencing for several years.  A VA examination for memory loss, concentration problems, and attention deficit was scheduled in April 2007, but was cancelled due to an apparently erroneous note indicating that the Veteran had withdrawn his claim.  The July 2014 VA mental health examiner indicated that the Veteran had mild memory loss that was a psychiatric symptom.

The Veteran was afforded another VA Gulf War examination in August 2014 in response to the Board's prior remand.  At that time, the Veteran clarified that his shoulders, neck, and elbows were the specific joints and muscles affected in regard to the claimed muscle aches and joint pains.  The examiner provided diagnoses and etiology opinions for each of these joints, as well as for headaches.  See also May 2015 VA clarifying opinion.  The examiner also determined that the Veteran had fatigue that did not meet the criteria for chronic fatigue syndrome and determined that the Veteran's report of fatigue was less likely as not caused by his exposure to environmental hazards during his Gulf War deployment.  In so finding, she indicated that there was no indication that his mild fatigue was directly related to an exposure event during his deployment and that, per the Veteran's report, his fatigue subsides with 30 to 60 minutes of rest, which was indicative of mild fatigue typically common among the general population.

On review, additional VA medical opinions are needed for this claim, as well as for some of the diagnosed disorders related to this claim.  In this regard, the August 2014/May 2015 examiner did not address whether the Veteran met the criteria for a confirmed diagnosis of fibromyalgia, as requested in the Board's prior remand.

Regarding the diagnosed headaches, the August 2008 VA joints examination report shows that the Veteran reported taking over-the-counter motrin twice daily for back pain, but denied any adverse side effects from the medicine; he reported that he continued to take motrin one or twice daily to minimize lower back discomfort during the August 2014 VA examination.  The August 2014/May 2015 examiner determined that the Veteran's headaches were not related to his deployment because he had other risk factors for developing frequent headaches, such as hypertension, regular use of pain medication, and age, without further explanation.  The examiner also determined that there was no significant documentation in the service records pertaining to ongoing complaints, diagnosis, or treatment of chronic headaches in the May 2015 clarifying opinion.  On review, the August 2014 VA examiner's determination suggests that the Veteran currently has headaches that could be due to the pain medication he takes for his service-connected lumbar spine disability, and as such, an additional VA medical opinion is needed.  The headache claim is also inextricably intertwined with the pending service connection claim for hypertension, and a remand is therefore required. 

The Veteran has also essentially contended that his current shoulder problems could be related to his earlier duties as a Ranger (long road marches with 50- to 70- pound rucksacks).  See, e.g., January 2012 Bd. Hrg. Tr. at 20-21.  The April 2007 and August 2014 VA examinations provide bilateral shoulder diagnoses but do not address this causal theory.

Regarding the lumbar spine and right knee claims, the Veteran was provided a VA examination in August 2014 in response to the Board's prior remand; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the August 2014 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional private treatment; the most recent treatment records in the claims file are dated in 2010.  See, e.g., August 2014 VA examination report (Veteran reported 2014 diagnosis and current medication for treatment of hypertension).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the July 2014 VA examination report.

The Veteran has contended that he developed a psychiatric disorder as a result of multiple in-service stressors, including: (1) a verified stressor of two Rangers being killed in a 1976 parachute accident (the Veteran was not present at this accident but heard about it) and (2) his participation in reconnaissance patrols during his deployment to Saudi Arabia, where he was in a state of continuous hyperawareness and was in fear for his life.  See, e.g., March 2007 DRO Hrg. Tr. at 11-16; January 2012 Bd. Hrg. Tr. at 48-58.

The service treatment records show that the Veteran was seen in November 1975 with complaints that he was nervous.  The assessment was fatigue with anxiety.  He was also seen in June 1984 for possible stress syndrome.  See also August 1992 retirement examination and report of medical history.  The results of a Desert Shield/Storm Database Inquiry in the service personnel records confirm that the Veteran had in-theater service in March 1991.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around July 2005).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  See June 2005 private psychiatric evaluation (diagnoses of PTSD with depression and major depressive disorder shortly before claim); July 2014 VA examination report (determination that the Veteran did not meet DSM-5 criteria for a PTSD diagnosis).

For each diagnosis identified other than PTSD under either the DSM-IV or DSM-5 criteria, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or circumstances therein.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under either the DSM-IV or DSM-5 criteria have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

In providing this opinion, the examiner should also address whether the Veteran's reported decreased concentration and/or memory loss are symptoms of a diagnosed psychiatric disorder.  See, e.g., January 2012 Bd. Hrg. Tr. at 39-42 (Veteran testified that he started noticing problems when he came back from Saudi Arabia and wife testified that she noticed a change in him); July 2014 VA examination report (mild memory loss noted as a psychiatric symptom); August 2014 VA Gulf War examination report (recent and remote memory noted as intact).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate July 2014/May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current sinusitis/rhinitis disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the July 2014 VA examination report and May 2015 clarifying opinion.

The Veteran has contended that his current sinusitis problems started during his deployment to Saudi Arabia and that he has experienced progressively worsening symptoms since that time.  See, e.g., November 2005 written statement (reported that there was a dust storm that caused him to sneeze vigorously while he was in Saudi Arabia and that he never had sinus problems until then and has suffered with them since that time); March 2007 DRO Hrg. Tr. (testified that the first time he had a sinus problem was when he served in Saudi Arabia and that he had yearly sinus problems since that time and took over-the-counter medications); January 2012 Bd. Hrg. Tr. (testified that his sinuses flared up while he was in Saudi Arabia and that the medics gave him antihistamines, which cleared it up, and that he started getting sinus infections and took over-the-counter medications when he returned, until it increased in severity to the point that he sought medical treatment a few years after service).

The service treatment records show that the Veteran was treated on various occasions for cold symptoms; however, there is no indication that he was treated for or diagnosed with chronic sinusitis or rhinitis.  See also August 1992 retirement examination and report of medical history.  The results of a Desert Shield/Storm Database Inquiry in the service personnel records confirm that the Veteran had in-theater service in March 1991.

The post-service medical records show treatment for sinusitis beginning around 2001 and rhinitis beginning around 2002.  See, e.g., private treatment records from September 2001 (noted medical history significant for moderate seasonal allergies with assessment of sinusitis); November 2001 (noted medical history pertinent for frequent sinusitis without chronic medications, assessment of maxillary sinusitis); November 2002 (assessment of acute rhinitis); December 2003 (noted medical history pertinent for allergies, assessment of infective rhinitis); September 2004 (assessment of acute rhinitis).

A November 2004 private CT scan of the sinuses shows minimal polypoid mucosal thickening involving the left maxillary sinus.  An April 2006 private treatment record shows a diagnosis of sinusitis, seasonal allergies; however, it is also noted that the Veteran subsequently reported having negative allergy testing about five years prior (2009) during the July 2014 VA examination.

The relevant treatment records are contained in the VBMS entries from July 22, 2005, July 25, 2005, and April 2007.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current sinusitis/rhinitis disorders present during the appeal period (beginning around July 2005). 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current sinusitis/rhinitis disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should also discuss the Veteran's contention as to progressively worsening symptoms since his deployment, as outlined above.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2014/May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left knee and bilateral shoulder disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the April 2007 and August 2014 VA examination reports and May 2015 clarifying opinion.

The Veteran has contended that his current left knee problems are the related to in-service events, including his duties as a Ranger (long road marches with 50- to 70- pound rucksacks and parachute jumps) and an August 1974 left quadriceps strain, or in the alternative, that the left knee problems are secondary to his service-connected right knee disability that causes him to sometimes walk with a limp.  See, e.g., January 2012 Bd. Hrg. Tr. at 5-11, 20-21.  The Veteran has acknowledged that he had a post-service skydiving injury where he injured his knee.

The Veteran has also essentially contended that his current shoulder problems could be related to his earlier duties as a Ranger (long road marches with 50- to 70- pound rucksacks).  See, e.g., January 2012 Bd. Hrg. Tr. at 20-21.

The service treatment records show that the Veteran strained his left quadriceps in August 1974 and underwent physical therapy.  See also August 1992 retirement examination and report of medical history.

The post-service medical records show that the Veteran was seen by his private treatment provider in March 2004; he had been skydiving, came down briskly on the left side, and was unable to actively straighten the knee.  The impression was a left quadriceps rupture, and he subsequently underwent repair of a left quadriceps tendon avulsion.  He subsequently testified that his doctor told him that it was not normal for something like that to happen (for the quadriceps muscle just to tear away from the knee), and that he was just running across the field and the muscle popped loose.  See, e.g., March 2007 DRO Hrg. Tr. and March 2004 private treatment records (VBMS entry from July 22, 2005).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left knee and bilateral shoulder disorders.  See, e.g., April 2007 x-ray reports from VA examination; August 2014 VA examination report.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current left knee and bilateral shoulder disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2014/May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's headaches.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the August 2014 VA examination and May 2015 clarifying opinion.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has headaches that were caused by or aggravated by the pain medication he takes for his service-connected lumbar spine disability.  See, e.g., August 2008 VA joints examination report (Veteran reported taking over-the-counter motrin twice daily for back pain but denied any side effects of the medicine); August 2014 VA examination (Veteran reported that he continued to take motrin one or twice daily to minimize back discomfort).

In providing this additional opinion, the examiner is asked to address the August 2014/May 2015 examiner's determination that the Veteran's headaches were not related to his deployment because he had other risk factors for developing frequent headaches such as hypertension, regular use of pain medication, and age.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2014/May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current fibromyalgia that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The examiner is asked to address whether the Veteran meets the criteria for a confirmed diagnosis of fibromyalgia.  The April 2007 and August 2014 VA Gulf War examination reports show that the Veteran does not meet the criteria for chronic fatigue syndrome, but they do not address whether he meets the criteria for fibromyalgia.

The results of a Desert Shield/Storm Database Inquiry in the service personnel records confirm that the Veteran had in-theater service in March 1991.  In addition, an October 2009 private treatment record includes an impression of fibromyalgia in the periscapular musculature on the right side; however, the basis for this diagnosis is not clear, and a diagnosis of fibromyalgia is not shown elsewhere in the record.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.
The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examination conducted during the appeal period in August 2008.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the right knee.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner should also identify and describe any surgical scars related to the Veteran's right knee disability and provide the findings necessary under the rating criteria.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in April 2007 and August 2008.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining an additional VA examination or medical opinion for the hypertension claim.

10.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

